429 F.2d 1374
Wilson A. O'QUINN, Jr., Plaintiff-Appellant,v.Raymond E. NEUMAN, Deputy U.S. Commissioner,Defendant-Appellee, and Columbia Casualty Co. andMarine Catering Service, Inc., Intervenors.
No. 28389.
United States Court of Appeals, Fifth Circuit.
July 22, 1970.

James A. Wysocki, New Orleans, La., for plaintiff-appellant.
Gerald J. Gallinghouse, U.S. Atty., New Orleans, La., Morton Hollander, Chief, Appellate Section, Leavenworth Colby, Special Asst. Atty. Gen., U.S. Dept. of Justice, William D. Ruckelshaus, Asst. Atty. Gen., Washington, D.C., for defendant-appellee.
Blake West, New Orleans, La., for Columbia Casualty Co. and Marine Catering Service, Inc., Phelps, Dunbar, Marks, Claverie & Sims, New Orleans, La., of counsel.
Before GEWIN, GODBOLD and CLARK, Circuit Judges.
PER CURIAM:


1
The appeal in this cause is stayed pending final determination of appellant's Jones Act case, now pending in the United States District Court for the Eastern District of Louisiana, O'Quinn v. Marine Catering Service, Inc., CA No. 11228, because of the possibility that the decision therein may moot this appeal.


2
The District Court is directed to expedite the hearing of that case.


3
Within 30 days after final determination of that case the successful party shall file with this court, in the instant case, a copy of the judgment entered therein.